In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-1941

IVAN H ERNANDEZ, et al.,
                                                 Plaintiffs-Appellees,
                                  v.

M ICHAEL F. S HEAHAN, et al.,

                                             Defendants-Appellants.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 07 C 00855—Ronald A. Guzmán, Judge.



    S UBMITTED O CTOBER 16, 2012—D ECIDED A PRIL 1, 2013




  Before C UDAHY, F LAUM, and W OOD , Circuit Judges.
  C UDAHY, Circuit Judge. We are once again asked
to consider a case in which prison guards were investi-
gated and reassigned after a major jailbreak occurred
on their watch. We previously outlined the peculiar
facts of this case in detail, Hernandez v. Cook County
Sheriff’s Office, 634 F.3d 906, 909-11 (7th Cir. 2011), so
a brief recitation is all that is required here.
2                                             No. 12-1941

  Plaintiffs, Ivan Hernandez, Roberto Rodriguez, Bill
Jones, Gene Michno, Marvin Bailey and Richard Davis, are
correctional officers with the Cook County Sheriff’s
Office (the Officers). They were part of a specialized
unit, the Special Operations Response Team (SORT).
This team guarded inmates in the Cook County Jail’s
Abnormal Behavioral Observation Unit (ABO). In
2006, a major escape occurred from the ABO, with six
violent felons breaking loose. A break of this size raised
suspicion of inside assistance. An intense investiga-
tion, headed by the director of internal affairs Timothy
Kaufmann, naturally followed. A correctional officer,
Darin Gater, confessed to allowing the six inmates to
escape. His confession named Jones, Rodriguez and
Michno as assisting him or having advance knowledge
of the escape. He also identified Bailey and Davis
as having reputations as officers that inmates could
“work with.” Gater later unsuccessfully attempted to
suppress this confession as having been coerced. He
was ultimately tried, convicted and sentenced for his
role in the jailbreak. The Officers were investigated
in relation to the jailbreak and reassigned after the dis-
bandment of SORT.
  The Officers filed suit against the Sheriff’s Office and
the investigators, claiming psychological and emotional
injuries from the investigation. The Officers contend
that they were investigated by Kaufmann due to their
political support for Richard Remus, a former director
of SORT and a candidate for Sheriff of Cook County
at the time of the jailbreak. They alleged retaliation in
violation of their First Amendment right to political
No. 12-1941                                             3

association (Count I); retaliation of their First Amend-
ment right to free speech (Count II); conspiracy to
retaliate (Count III); intentional infliction of emotional
distress (Count IV); and false imprisonment (Count V).
The district court granted summary judgment for
the Sheriff’s Office on Count II, but denied qualified
immunity on the remaining counts because it deemed
that defense had been waived. We disagreed and re-
manded the case for further consideration of qualified
immunity, cautioning that “the simple facts of a serious
jailbreak and the suspicion of internal cooperation, . . .
make the undertaking of a vigorous investigation unsur-
prising.” Hernandez, 634 F.3d at 916.
  On remand, the district court again denied sum-
mary judgment, finding genuine issues of material fact
relating to the political retaliation claims, the veracity
of Gater’s confession and the fact that no other officers
were investigated for the jailbreak. We disagree and
so we reverse.


                            I.
  Qualified immunity “protects government officials
from liability for civil damages insofar as their conduct
does not violate clearly established statutory or consti-
tutional rights of which a reasonable person would
have known.” Pearson v. Callahan, 555 U.S. 223, 231
(2009) (internal quotation marks omitted). In determining
qualified immunity, the court asks two questions:
(1) whether the facts, taken in the light most favorable
to the plaintiff, make out a violation of a constitutional
4                                            No. 12-1941

right and (2) whether that constitutional right was
clearly established at the time of the alleged violation.
Id. at 232. Courts may exercise discretion in deciding
which question to address first. Id. at 236. As we
explained in our prior opinion, the focus of this case is
the second inquiry.
   We begin our analysis by examining whether the Sher-
iff’s Office had probable cause to investigate the Offi-
cers. It is apparent in the record before us that the
Sheriff’s Office did have legitimate reasons to inves-
tigate the Officers.
  As noted earlier, a jailbreak of multiple dangerous
prisoners from a special unit would raise suspicion
of inside assistance and trigger an internal investiga-
tion. Hernandez, 634 F.3d at 916. The investigation of
the Officers was further justified by available evidence.
Gater implicated Jones, Rodriguez, Michno, Davis and
Bailey in a signed statement. The district court denied
that this would establish probable cause because “it is
disputed whether the statement was false and coerced
and whether . . . investigators were aware of the fact
that the statement was false and coerced.” Hernandez
v. Cook Cnty. Sheriff’s Office, 07 C 855, 2012 WL 1079904
(N.D. Ill. Mar. 30, 2012). However, Gater failed to
suppress the statement in state court proceedings on
those very grounds. As the state court ruled that
Gater’s statement was voluntary, the district court
cannot credit the Officers’ claims that the statement
was coerced. The state court also commented on the
veracity of the statement, noting that it provided
“[t]he factual basis for the jury’s verdicts.”
No. 12-1941                                            5

  The district court also seems to have relied on the
notion that the Officers were the only individuals
singled out for investigation. We note that even if this
were true, the fact that the Officers were implicated
in the escape by another guard might account for
this disparity. However, other individuals were repri-
manded. Thomas Snooks, who is a defendant in this
case, was suspended for five days because he called
Remus on his cellular phone following the escape, and
Captain Earnest Wright was disciplined for failing
to prepare proper written entries into the watch com-
mander log.
  Due to the fact that the authorities had probable cause
to investigate the Officers, we are less concerned about
other possible motivations for their treatment. While
Kaufmann and others may have expressed negative
opinions regarding the Officers’ support of Remus,
we find it objectively reasonable to investigate officers
implicated in a multi-felon jailbreak.
 We R EVERSE the judgment of the district court.




                          4-1-13